   Case 2:21-cr-00591-BRM Document 37 Filed 07/29/21 Page 1 of 1 PageID: 67
                                                                                     c3
2020R00658/MSG


                         UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY


 UNITED STATES OF AMERICA                    :     Crim. No. 21- 591
                                             :
            v.                               :     18 U.S.C. § 231(a)(3)
                                             :
 EARLJA J. DUDLEY                            :


                                INFORMATION

       The defendant having waived in open court prosecution by indictment,

the Acting United States Attorney for the District of New Jersey charges:

                 (Attempting to Obstruct, Impede, or Interfere with
                 Law Enforcement Officers During a Civil Disorder)

       On or about May 31, 2020, in Mercer County, in the District of New

Jersey, and elsewhere, the defendant,

                                EARLJA J. DUDLEY,

did knowingly and intentionally attempt to commit an act to obstruct, impede,

or interfere with law enforcement officers lawfully engaged in the lawful

performance of their official duties incident to and during the commission of a

civil disorder, which obstructed, delayed, or adversely affected commerce or the

movement of any article or commodity in commerce.

       In violation of Title 18, United States Code, Section 231(a)(3).




                                                 _________________________________
                                                 RACHAEL A. HONIG
                                                 Acting United States Attorney


                                         1
